Citation Nr: 0722706	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-40 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  The RO issued a VCAA 
notification letter in October 2004.  While this letter 
substantially complied with VCAA notice requirements and told 
the veteran the evidence he needed to submit to substantiate 
a service connection claim, it did not specifically inform 
him of the special requirements for proving a claim of 
service connection for PTSD.  Hence, this notice should be 
provided on remand.

The evidence shows the veteran served in combat in Vietnam as 
he received a Bronze Star Medal with valor device.  
Therefore, his stressor has been conceded.  What remains to 
be shown is whether he has a diagnosis of PTSD under DSM-IV 
criteria and, if so, whether PTSD is related to his in 
service stressors.  

A May 2005 VA examiner found that the veteran had mild and 
partial symptoms of PTSD, but the relevant Axis I diagnosis 
was adjustment disorder with mixed mood.  On January 2006 
examination, the Axis I diagnosis was anxiety disorder, not 
otherwise specified.  However, an August 2006 letter from a 
VA psychologist who has been treating the veteran in a 
substance abuse program states that the veteran meets the 
"criteria for PTSD as ascertained by a structured interview 
and several self-report instruments.  [The veteran's] 
diagnosis of PTSD is based specifically on the symptomatology 
generated by [his] war zone experiences and is not related to 
any current life stresses."  This opinion's conclusions 
appear to be based on the veteran's self-reported symptoms 
rather than on findings that have been clinically noted.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV].  Hence, as the 
veteran is a combat veteran with a clearly established 
stressor and there remains uncertainty regarding whether he 
has a diagnosis of PTSD under DSM-IV criteria, a remand is 
necessary to clarify his psychiatric diagnosis.  

Additionally, at the September 2006 hearing, the veteran 
testified that he continues to receive frequent psychiatric 
treatment at the VAMC in Brecksville, Ohio.  The most recent 
VA treatment records that have been associated with the 
claims file are from February 2006.  Hence, there are medical 
records outstanding which may be pertinent to this claim, are 
constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of service connection for PTSD.

2.  The RO should obtain copies of all 
records (that are not already associated 
with the claims file) of any VA treatment 
the veteran has received for his 
psychiatric disability since February 
2006.
3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him to 
clarify whether he has PTSD related to his 
combat stressor in service.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  Following 
examination of the veteran, review of the 
veteran's claims file, and with 
consideration of sound medical principles, 
the examiner should identify the veteran's 
current psychiatric disorder.  The 
examiner should provide an outline (a) of 
what symptoms of PTSD (under DSM-IV 
criteria) the veteran reports; and (b) 
which of these symptoms have been shown 
(either currently or in the past) on 
clinical examination.  The examiner should 
note all prior opinions of record 
regarding the veteran's diagnosis.  If 
PTSD is diagnosed, then the examiner 
should opine whether it is related to his 
in service stressors.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

